Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-3, 5, and 6 have been amended. Claims 1-6 are pending.

Response to Arguments
Applicant's arguments filed 06/15/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to a judicial exception because the claims are directed to a system that provides for more convenient reservation of vehicles and scheduling via communication between servers and a terminal device. Examiner disagrees. Claim 1, for example, recites the limitations of displaying a schedule of the user; storing map information, and timetable information for public transportation; acquiring the rental place and the riding start time of the vehicle reserved by the user; and setting the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and executing a route search; outputting a route, a mode of transport, and an estimated travel time, which are acquired from the route search; reflecting a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle. The limitations are directed to the reservation of a rental place, i.e. parking space and routing to  destination. The limitations correspond to certain methods of organizing human activity, i.e. commercial interactions (reserving a rental place), and mental processes (observation, evaluation, judgment, and opinion), i.e. displaying a user schedule according to inputs. Under step 2A, prong 1, the claim recites a judicial exception. 
Applicant further argues that the claims recite additional elements that integrate the exception into a practical application because the claimed subject matter is directed to a system of servers and a terminal device that are capable of processing a reservation of a vehicle and automatically updating a user's schedule of travel based on the reservation. Examiner disagrees. The courts have identified limitations that does not integrate a judicial exception into a practical application, one of the identified limitations being “merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”, as discussed in MPEP § 2106.05(f). Claim 1 recites the additional elements of: a server configured to communicate with a terminal device, non-transitory computer-readable medium storing a program (claim 6), an external server, the terminal device executing a reservation application and a scheduler application; memory, server communication device, and processor. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The Applicant’s argues that “the processor is configured to control the server communication device such that ‘the scheduler application of the terminal device automatically reflects a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle.’ This feature constitutes a tangible physical result of the data processing by the claimed system, thus constituting statutory subject matter.”  It appears that the Applicant may be conflating the steps of the subject matter eligibility analysis. Whether the additional elements or system is tangible is not the test to determine whether the additional elements integrate the judicial exception into a practical application. As stated above, the additional elements amount to “apply it” or merely using the computer as a tool to implement the abstract idea. In view of the above, Examiner maintains the 101 rejection. Should the Applicant wish to further review the eligibility of the subject matter, Examiner respectfully requests that the Examiner refer to "2019 Revised Patent Subject Matter Eligibility Guidance" published in the Federal Register on January 7, 2019, and §2106 of the latest June 2020 revision of the MPEP. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-4 recite a server (i.e. machine), claim 5 recites a method (i.e. process), and claim 6 recites a non-transitory computer-readable medium (i.e. machine or article of manufacture). Therefore claims 1-6 fall within one of the four statutory categories of invention.
Independent claims 1, 5, and 6 recite the limitations of displaying a schedule of the user; storing map information, and timetable information for public transportation; acquiring the rental place and the riding start time of the vehicle reserved by the user; and setting the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and executing a route search; outputting a route, a mode of transport, and an estimated travel time, which are acquired from the route search; reflecting a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle. The limitations are directed to the reservation of a rental place, i.e. parking space and routing to  destination. The limitations correspond to certain methods of organizing human activity, i.e. commercial interactions (reserving a rental place), and mental processes (observation, evaluation, judgment, and opinion), i.e. displaying a user schedule according to inputs. The claims recite an abstract idea.
 The judicial exception is not integrated into a practical application because the claims recite the additional elements of: a server configured to communicate with a terminal device, non-transitory computer-readable medium storing a program (claim 6), an external server, the terminal device executing a reservation application and a scheduler application; memory, server communication device, and processor. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites the limitations of updating to reflect, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; and outputting a notification indicating of the update. The limitations are further directed to the abstract idea. The claim also recites the additional elements of the memory, a management database, the scheduler application, the processor, the server communication device, and terminal device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are computer components used to perform the above-mentioned steps, and amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 4 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, claims 3 and 4 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Just (2015/0371155) in view of Asai (US 6,421,606).

Claim 1: Saint-Just discloses: A server configured to communicate with a terminal device used by a user, and an external server, (Saint-Just ¶0038 disclosing a mobile device comprising applications allowing a user to interact with the application server; ¶0037 disclosing the device being communicably coupled to an application server; ¶0037 further disclosing one or more third-party servers (external server(s)) communicably connected to the application server and the device) 
wherein the terminal device is configured to execute a reservation application for the user to reserve a rental place and a riding start time of a vehicle while communicating with the external server, (Saint-Just ¶0038 disclosing third-party servers and stored apps; ¶0162 disclosing generating a travel plan for the user’s booking request; the third-party sever providing travel accommodations for parking reservations (rental place), rental cars, train fare, and flights (vehicles) etc., i.e. TripAdvisor, Kayal.com, Ticketmaster, etc.; ¶0013 disclosing reserving travel accommodations for a user to book parking and travel transportation; ¶0109 disclosing the application being performed with apps installed on the electronic devices of users)
and execute a scheduler application that displays a schedule of the user, the server comprising: (Saint-Just ¶0075 disclosing determining a schedule of events of the traveler, the system access rights to the calendar (i.e. Google calendar, Facebook, outlook calendar)(scheduler apps); the system detects upcoming meetings, dates, times, and locations; ¶0109 disclosing the application being performed with apps installed on the electronic devices of users)
a server communication device configured to acquire, from the external server, the rental place and the riding start time of the vehicle reserved by the user;  (Saint-Just ¶0127 disclosing the user booking a trip solution for scheduled events; ¶0132 disclosing the trip option may be a transportation solution such as a bus, train, taxi, rental car, flight, etc.; ¶0133 disclosing a parking solution; ¶0152 booking is confirmed; ¶0162 disclosing the travel plan is generated for the user using the booking request and retrieved additional information for the user, the app server may search connected service including third-party server for providing inventory of the services, the third-party sever providing travel accommodations for parking reservations (rental place), rental cars, train fare, and flights (vehicles) etc., i.e. TripAdvisor, Kayal.com, Ticketmaster, etc.; ¶0039 and ¶0040 disclosing the application server including hardware, such as a CPU (server communication device))
wherein the processor is configured to control the server communication device such that the server communication device outputs, to the terminal device, a route, a mode of transport, and an estimated travel time, which are acquired from the route search, (Saint-Just route search: Fig. 6 disclosing the details option for travel route leading to Fig. 7 which discloses the options and series of destinations (routes)  ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069); Figs. 7 and 8 disclosing the output including the modes of transport (flight/plane, rental car), the travel times, and the route (from MIA to ORD))
and that the scheduler application of the terminal device automatically reflects a new travel schedule to the reserved rental place when the user reserves the vehicle by displaying, as the schedule of the user, the route, the mode of transport, the estimated travel time, and a plurality of scheduled activities that had been scheduled prior to when the user reserved the vehicle. (Saint-Just Fig. 8 disclosing the schedule of the user as a result of the booking (Fig. 7 and Fig 6 disclosing the flight, rental, and parking reservation option), and presenting the confirmation along with the added reservations including the parking lot reservations (rental places), rental car and flight (vehicles); the reservations are synced with events from the calendar that were previously scheduled (i.e. meeting with lawyer, John’s birthday party, and dinner with family);  Fig. 8 also discloses the travel times, and the route (from MIA to ORD), and mode(s) of transport (rental car, flight); ¶0045 disclosing under control of an app server, the calendar may be synced with the app server in order to retrieve the most recently updated events, and ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details)

Saint-Just in view of Asai discloses: 
a memory configured to store map information, and timetable information for public transportation; 
Saint-Just discloses a memory and storage unit, but does not explicitly disclose that the memory is configured to store map information, and timetable information for public transportation. Asai discloses this limitation: (Asai Col. 7, Ln. 40-54 disclosing a train timetable being stored in the memory device; further Col. 15, Ln. 1-16 disclosing the railway stations and area around the stations (parking lots, etc.) are configured using nodes and links, each link cost is determined based on the timetable data and map data stored in the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include a memory configured to store map information, and timetable information for public transportation as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saint-Just in order to confirm whether the user can utilize a vehicle (train) (Col. 7, Ln. 43-46 of Asai).

and a processor configured to set the rental place as a destination and the riding start time as an arrival time based on the map information and the timetable information, and execute a route search, 
Saint-Just discloses a processor configured to set the rental place as a destination and the riding start time as an arrival time (Saint-Just Fig. 8 discloses setting a rental place (parking lot) as a destination, and a riding start time as an arrival time (flight from MIA to ORD, and then the rental car at the airport at 10:00 a.m. at ORD; ¶0040 disclosing the application server comprising a processor and ¶0044 disclosing the determining of the schedule is done using a processor; route search: ¶0005 and ¶0007 discloses search engines utilized to find the best journey between two points by one or more means of transport; ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069)), but does not explicitly disclose that the setting of the rental place as a destination and the riding start time as an arrival time is based on the map information and the timetable information, and execute a route search. Asai discloses this limitation: (Asai Col. 7, Ln. 40-54 disclosing a train timetable being stored in the memory device, and collating the estimated arrival time of the user by the vehicle with the departure times (timetable info) of the trains from the station to confirm whether the user can catch the train; further acquiring parking lot information for the nearby station to confirm vacancy in the lot near the station; further Col. 15, Ln. 1-16 disclosing the railway stations and area around the stations (parking lots, etc.) are configured using nodes and links, each link cost is determined based on the timetable data and map data stored in the device; a search is employed and when the route from the location to destination comprises travel by vehicle, walking, public transportation and then walking the route search can be collectively performed using one algorithm (this citation is strictly for the route search)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include that the rental place as a destination and riding start time as arrival time is set based on the map information and timetable information as taught by Asai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amano in order to confirm whether the user can utilize a vehicle (train) (Col. 7, Ln. 43-46 of Asai).

Claims 5 and 6 method and non-transitory computer-readable medium, respectively. Claims 5 and 6 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a server. Claims 5 and 6 are therefore rejected for the same reasons as set forth above for claim. Furthermore, claim 6 recites: 
A non-transitory computer-readable storage medium storing a program that causesTSN201807245US00 TFN180347-US 23a server to execute a control process, wherein the server is configured to communicate with a terminal device used by a user, and an external server, (Saint-Just ¶0105 disclosing non-transitory computer-readable media; ¶0038 disclosing a mobile device comprising applications allowing a user to interact with the application server; ¶0037 disclosing the device being communicably coupled to an application server; ¶0037 further disclosing one or more third-party servers (external server(s)) communicably connected to the application server and the device)

Claim 2: The server according to claim 1, wherein: 2Application No. 16/540,220 Reply to Office Action of March 17, 2022the memory is configured to store a management database that includes the schedule of the user used in the scheduler application; (Saint-Just ¶0086 disclosing a database of synchronized calendar events; ¶0097 disclosing a database for recording traveler information; ¶0161 disclosing the application server having travel history stored on the application server database; ¶0095 also disclosing the storage unit that stored the user’s travel info)
the processor is configured to update the management database to reflect, in the management database, the route, the mode of transport, and the estimated travel time, which are acquired from the route search; (Saint-Just route search: ¶0005 and ¶0007 discloses search engines utilized to find the best journey between two points by one or more means of transport; ¶0051 and ¶0052 disclosing the computer processors being used to conduct a search directed to the travel options that coincide with the travel schedule (travel options being train fare, rental car reservations,¶0162; flights and ground transportation ¶0068 and ¶0069); ¶0045 disclosing updating or modifying or deleting events based on the most recent time stamp of the modification; the system may prompt the user for input if there is a conflict or the system cannot tell which update was the most recent; ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details; ¶0065 and ¶0068 disclosing the travel options that coincide with the traveler’s calendared events are stored in one or more memory locations; ¶0095 also disclosing the storage unit that stored the user’s travel info with regard to past, current, and future travel info (also considered updates); Figs. 3 and 4 discloses a user’s schedule of booked events, and the user adds travel options to the events, as well as other scheduled events, and the scheduled is updated with the route, mode of transport, estimated travel time (Fig.8))
and the processor is configured to control the server communication device such that the sever communication device outputs, to the terminal device, a notification indicating that the management database is updated. (Saint-Just ¶0045 disclosing updating or modifying or deleting events based on the most recent time stamp of the modification; the system may prompt (notification) the user for input if there is a conflict or the system cannot tell which update was the most recent; ¶0056 disclosing the system accessing the calendar (scheduler) and automatically updating the calendar with travel booking details; ¶0065 and ¶0068 disclosing the travel options that coincide with the traveler’s calendared events are stored in one or more memory locations; ¶0095 also disclosing the storage unit that stored the user’s travel info with regard to past, current, and future travel info (also considered updates))

Claim 4: The server according to claim 1, 
wherein the mode of transport includes at least one of walking, a bus, and a train. 
Saint-Just discloses the mode of transport including at least one of a bus and a train (Saint-Just ¶0132 disclosing the transportation solution includes but is not limited to airplane flight, bus, train, etc.). Saint-Just does not explicitly disclose a walking mode of transport. Asai discloses this limitation: (Asai Col. 4, Ln. 19-22 disclosing the storing data relating to walking routes as an additional link and node; also Asai Col. 4, Ln. 2-3 discloses a node and link for railway (train) as well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just to include that the mode of transport includes at least one of walking as taught by Asai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Just (2015/0371155) in view of Asai (US 6,421,606) further in view of Gustafson (2016/0334235).

Claim 3: The server according to claim 1, wherein the processor is configured to,
when a predetermined operation of the user on the scheduler application is detected, control the server communication device such that the server communication device outputs the map information to the terminal device, and that the scheduler application displays the searched route on a map of the terminal device. 
Saint-Just discloses when a predetermined operation of the user on the scheduler application is detected, control the server communication device such that the server communication device outputs the map information to the terminal device (Saint-Just ¶0067, pre-determined operation), and also displaying a map on the terminal device (see Fig. 6) along with the “detail” selection option which leads to the detailed travel options (Fig. 7)). Saint-Just does not explicitly disclose that the scheduler application displays the searched route on a map of the terminal device. Gustafson discloses this limitation: (Gustafson ¶0070 user handling service includes map request which device from layers 106 and/or 114; ¶0099 disclosing the service layer handles user enumerated event logged as an input (predetermined operation of the user) including updating the database as well as the overlap of the mapping and routing data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saint-Just in view of Asai to include when a predetermined operation of the user on the scheduler application is detected, control the server communication device such that the server communication device outputs the map information to the terminal device, and that the scheduler application displays the searched route on a map of the terminal device as taught by Gustafson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saint-Just in view of Asai in order to provide the system with the necessary information backbone to keep travelers current and informed (see ¶0071 of Gustafson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628